UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 David L. Calloway,

        Petitioner,
                 v.                                       Civil Action No. 10-0279 (JDB)
 Parole Board,

        Respondent.




                                       MEMORANDUM

       In response to the Order directing respondents to show cause why the writ of habeas

corpus should not issue, the United States has documented why the writ should not issue. See

United States’ Opposition to Petitioner’s Petition for a Writ of Habeas Corpus [Dkt. 8]. By

Order of August 9, 2010, petitioner was given until September 10, 2010, to reply to the United

States’ opposition, but the order was returned to the Court as undelivered with an indication that

petitioner has been released from his incarceration. See Dkt. No. 12. It appearing that the habeas

petition is moot, the Court will summarily deny the petition and dismiss the case. A separate

Order accompanies this Memorandum.

                                                                   s/
                                                            JOHN D. BATES
                                                         United States District Judge
DATE: October 4, 2010